Judgment awarding a permanent injunction restraining the president of the borough of Brooklyn and the superintendent of highways of said borough reversed upon the law and the facts and complaint dismissed, without costs. The control and maintenance of the city sidewalks is an administrative matter with the reasonable exercise of which the courts should not interfere. The conclusion reached should not be deemed to indicate that plaintiff has not the right to cross the sidewalk in order to enter or leave its place of business, utilizing reasonable mechanical means to that end. Lazansky, P. J., Kapper, Hagarty, Carswell and Scudder, JJ., concur.